Judgment unanimously affirmed upon the opinion of Mr. Justice Squiers at Special Term [reported in 114 Misc. Rep. 144], with costs. Present — Blaekmar, P. J., Mills, Putnam, Kelly and Manning, JJ.
In accord with the provisions of rule 1 of the Rules of Civil Practice, Charles Morschauser, Esq., of Poughkeepsie, Dutchess county, in the Ninth Judicial District, is hereby appointed a member of the Committee on Character in the Second Judicial Department. Present — Blaekmar, P. J., Mills, Rich, Jaycox and Manning, JJ.